Title: From John Adams to James Lovell, 29 February 1780
From: Adams, John
To: Lovell, James


     
      My dear Friend
      Paris Hotel de Valois Rue de Richelieu Feb. 29. 1780
     
     I cannot let the Marquis go off, without a Line to you. He took leave of the King a few days ago, in the Uniform of an American Major General, and attracted the Eyes of the whole Court more than ever. He had on no doubt his American Sword which is indeed a Beauty, and which he shews with great Pleasure, upon proper Occasions. The workmanship is exquisite, and there are Emblems on it, representing him, in all the most remarkable Situations he has been in in America. He goes out in a Frigate of the King the Hermione from Rochfort, he carries with him Cloaths enough for the Army to make him welcome to them, if they had not known him before.
     I must break off. Yours
     
      J. Adams
     
     
      Excuse one hint more about orders to draw upon you know whom, without which We shall be ridiculous.
     
    